                                          Case 1:20-cv-01549-EPG Document 14 Filed 10/30/20 Page 1 of 2



                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         MAUWAI FARHA,
                                   7                                                         Case No. 19-cv-05472-YGR (PR)
                                                        Plaintiff,
                                   8                                                         ORDER OF TRANSFER
                                                 v.
                                   9
                                         M. JOHNSON, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12          Plaintiff, who is currently being held at Salinas Valley State Prison (“SVSP”) in Soledad,
Northern District of California
 United States District Court




                                  13   California, filed a pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff has been

                                  14   granted leave to proceed in forma pauperis. Dkt. 8. In his original complaint, Plaintiff had named

                                  15   the following Defendants, who could be from either SVSP or High Desert State Prison (“HDSP”):

                                  16   Former Acting Warden Tammatha Foss; Plumber M. Johnson; Supervisor of Building Trades J.

                                  17   Frailey; Associate Warden H. Wagner; ADA Coordinator R. St. Andre; and “John Does.” See

                                  18   Dkt. 1 at 1-2. Plaintiff had alleged constitutional violations that took place at SVSP and also at

                                  19   HDSP, where he was previously incarcerated. See id. at 3-4. However, Plaintiff had failed to

                                  20   elaborate on the time-frame of when such violations took place or whether Defendants were from

                                  21   SVSP or HDSP. See id.

                                  22          In an Order dated January 15, 2020, the Court dismissed the complaint with leave to

                                  23   amend for Plaintiff to correct these deficiencies, among others. See Dkt. 9. As mentioned,

                                  24   Plaintiff seemed to be, in part, complaining of various problems during his incarceration at HDSP,

                                  25   which was where he was incarcerated prior to his transfer to SVSP. See id. at 2-3. Because HDSP

                                  26   is located within the venue of the Eastern District of California, the Court dismissed any such

                                  27   claims without prejudice to Plaintiff refiling them in a new civil rights action in the United States

                                  28   District Court for the Eastern District of California. Id. at 3 (citing In re Hall, 939 F.2d 802, 804
                                          Case 1:20-cv-01549-EPG Document 14 Filed 10/30/20 Page 2 of 2



                                   1   (9th Cir. 1991) (dismissal on venue grounds without prejudice)). And, as to the remaining claims

                                   2   relating to Plaintiff’s incarceration at SVSP, the Court instructed him to “allege facts sufficient to

                                   3   show that the named Defendants’ actions r[ose] to the level of constitutional violations.” Id. at 4.

                                   4   The Court further dismissed with leave to amend all claims against Defendant Foss, who was the

                                   5   former acting warden at SVSP and “[t]he only named Defendant who seem[ed] to be linked to any

                                   6   claims at SVSP” because there is no respondeat superior liability under section 1983. Id. (citing

                                   7   Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989)).

                                   8           Thereafter, Plaintiff filed his amended complaint. Dkt. 13. The amended complaint now

                                   9   indicates that the “events described in this [amended] complaint” occurred at HDSP, and that the

                                  10   remaining named defendants, Defendants Johnson and Frailey,1 were “employees at HDSP”

                                  11   during the relevant time frame. Id. at 8.2

                                  12           Because the acts complained of occurred in HDSP, which lies within the venue of the
Northern District of California
 United States District Court




                                  13   Eastern District of California, see 28 U.S.C. § 84(d), venue properly lies in that district and not in

                                  14   this one, see 28 U.S.C. § 1391(b). Accordingly, this case is TRANSFERRED to the United States

                                  15   District Court for the Eastern District of California. See 28 U.S.C. § 1406(a).

                                  16           The Clerk of the Court shall terminate all pending motions as no longer pending in this

                                  17   district and shall transfer the entire file to the Eastern District of California.

                                  18           IT IS SO ORDERED.

                                  19   Dated: October 30, 2020

                                  20                                                       ______________________________________
                                                                                           YVONNE GONZALEZ ROGERS
                                  21                                                       United States District Judge
                                  22

                                  23

                                  24

                                  25
                                               1
                                  26           The Court notes that Plaintiff included Defendant Foss in the caption of his amended
                                       complaint, but Plaintiff did not list Defendant Foss as a named defendant in the body of the
                                  27   amended complaint. Compare Dkt. 13 at 1 with Dkt. 13 at 8.

                                  28
                                               2
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by Plaintiff.
                                                                                          2
